In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0032V
                                      Filed: July 6, 2016
                                        UNPUBLISHED

****************************
MARY THOMPSON,                             *
                                           *
                    Petitioner,            *       Damages Decision Based on Proffer;
v.                                         *       Influenza (“Flu”) Vaccine; Shoulder
                                           *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *       (“SPU”)
                                           *
                    Respondent.            *
                                           *
****************************
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On January 7, 2016, Mary Thompson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of the administration of an
influenza (“flu”) vaccine to her left shoulder on October 10, 2014. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 20, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On July 6, 2016, respondent filed a proffer on award of compensation
(“Proffer”) stating petitioner should be awarded $110,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $110,000.00, in the form of a check payable to
petitioner, Mary Thompson. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

MARY THOMPSON,                                  )
                                                )
                 Petitioner,                    )      No. 16-32V
                                                )      Chief Special Master
          v.                                    )      Nora Beth Dorsey
                                                )      ECF
SECRETARY OF HEALTH                             )
AND HUMAN SERVICES,                             )
                                                )
                 Respondent.                    )
                                                )

                         PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$110,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $110,000.00, in the form of a check payable to petitioner. Petitioner

agrees.

                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                     RUPA BHATTACHARYYA
                     Director
                     Torts Branch, Civil Division

                     CATHARINE E. REEVES
                     Acting Deputy Director
                     Torts Branch, Civil Division

                     LISA A. WATTS
                     Senior Trial Attorney
                     Torts Branch, Civil Division

                       s/Althea Walker Davis
                     ALTHEA WALKER DAVIS
                     Senior Trial Counsel
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     Tel: (202) 616-0515

DATED: 6 July 2016